 


109 HR 4051 IH: To establish the policy of the United States on the size of the land-based intercontinental ballistic missile force.
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4051 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. Rehberg (for himself, Mrs. Cubin, and Mr. Bishop of Utah) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To establish the policy of the United States on the size of the land-based intercontinental ballistic missile force. 
 
 
1.Policy on United States land-based intercontinental ballistic missile forceIt is the policy of the United States to maintain a land-based intercontinental ballistic missile force of 500 Minuteman III missiles.   
 
